
	
		I
		111th CONGRESS
		2d Session
		H. R. 4705
		IN THE HOUSE OF REPRESENTATIVES
		
			February 25, 2010
			Mr. McHenry (for
			 himself, Mr. Kline of Minnesota,
			 Mr. Gallegly,
			 Ms. Granger,
			 Mr. Brady of Texas,
			 Mr. Hensarling,
			 Mr. Posey,
			 Mr. Gohmert,
			 Mr. Lamborn,
			 Mr. Wamp, Mr. Price of Georgia,
			 Mr. Bartlett,
			 Mr. Miller of Florida, and
			 Mr. Garrett of New Jersey) introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To require the Secretary of the Treasury to redesign the
		  face of $50 Federal reserve notes so as to include a likeness of President
		  Ronald Wilson Reagan, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 President Ronald Reagan $50 Bill
			 Act.
		2.Likeness of
			 President Reagan required to be included on the face of $50 Federal reserve
			 notesThe 8th undesignated
			 paragraph of section 16 of the Federal Reserve Act (12 U.S.C. 418) is amended
			 by adding at the end the following new sentence: The face of $50 Federal
			 reserve notes printed after December 31, 2010, shall bear the likeness of
			 President Ronald Wilson Reagan..
		
